Citation Nr: 1515677	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for depressive disorder, to include as secondary to bilateral Osgood Schlatter's disease.

3.  Entitlement to an increased rating for Osgood Schlatter's disease with degenerative arthritis of the right knee, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for Osgood Schlatter's disease with degenerative joint disease of the left knee, currently evaluated as 20 percent disabling.

5.  Entitlement to compensation under 38 C.F.R. § 4.29 for a service-connected disability requiring hospital treatment or observation in June 2010. 

6.  Entitlement to compensation under 38 C.F.R. § 4.30 for convalescence purposes. 

7.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in October 2011.  A transcript of his hearing has been associated with the record.

In March 2013, the Board denied the Veteran's claim of entitlement to service connection for obesity; the remaining issues were remanded for additional development of the record.

In its March 2013 decision, the Board observed that in a November 2009 statement, the Veteran alleged that there was clear and unmistakable error (CUE) in the assignment of the effective date for the grant of service connection for Osgood Schlatter's disease.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for OSA and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no acquired psychiatric disorder that is related to service or due to or aggravated by the service-connected Osgood Schlatter's disease.

2.  Osgood Schlatter's disease with degenerative arthritis of the right knee is manifested by normal extension and flexion which is not limited to 15 degrees; the most probative evidence does not show instability or recurrent subluxation.

3.  Osgood Schlatter's disease with degenerative joint disease of the left knee is manifested by normal extension and flexion which is not limited to 15 degrees; the most probative evidence does not show instability or recurrent subluxation.

4.  The Veteran's hospitalization from June 16, 2010 to July 12, 2010 was for treatment of a nonservice-connected disability; the Veteran did not undergo treatment of his bilateral knee disability for a continuous period in excess of 21 days during his hospitalization.

5.  The Veteran has not received treatment for his service-connected knee disability requiring convalescence.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in service nor is it secondary to a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§    3.303, 3.310(a) (2014).

2.  The criteria for an evaluation in excess of 20 percent for Osgood Schlatter's disease with degenerative arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2014).

3.  The criteria for an evaluation in excess of 20 percent for Osgood Schlatter's disease with degenerative arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2014).

4.  The criteria for the award of a temporary total rating pursuant to 38 C.F.R. § 4.29 based on hospitalization in excess of 21 days have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.29 (2014). 

5. The criteria for the award of a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence purposes have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

A letter dated in October 2009 discussed the evidence necessary to support a claim for service connection, to include on a secondary basis.  The evidence of record was listed and the Veteran was advised of the allocation of duties between him and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.

In July 2010 the Veteran was advised of the evidence necessary to establish benefits under 38 C.F.R. §§ 4.29 and 4.30.  

In April 2014, the AOJ advised the Veteran of the evidence necessary to support his claim for higher evaluations.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Moreover, although the April 2014 notice letter was sent subsequent to the initial adjudication of the Veteran's increased rating claims, the Board finds that there was no prejudice as the issues decided herein were most recently readjudicated in a March 2014 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).  The Veteran has not since provided or identified any additional evidence that is relevant to his claims.

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  Records have also been obtained from the Social Security Administration (SSA).  VA examinations have been conducted.  The Board finds that, in conjunction with the other reports of record, the most recent examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were addressed during the hearing and the Veteran was asked to provide information concerning his treatment history.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearings. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	Service Connection for Psychiatric Disorder
 
Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2014).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

A VA treatment record dated in June 2003, the Veteran reported that he felt depressed four times in the previous week, and that in the past year, he had experienced two consecutive weeks during which he felt sad, blue, or depressed.  He also indicated that he had experienced two years or more in his life when he felt sad or depressed most days, and that he felt depressed or sad much of the time in the past year.  

In June 2005, the Veteran participated in depression management classes.  In July 2005, the provider noted that the Veteran's behavior and interpersonal functioning suggested Axis II features.  She also provided an assessment of depression NOS; however, in August 2005, her assessment included only passive-aggressive personality disorder.  

During hospitalization in June 2010, a depression screen was negative.  The Veteran also scored within the normal range for anxiety, somatic and distress subscales.  

During his October 2011 hearing, the Veteran testified that his discharge from the Navy affected his ability to follow his dream of being a professional football player.  He stated that the character of his discharge also affected his relationships with other employers.  

A VA emergency department treatment record dated in September 2013 reflects the Veteran's chief complaint that he had been depressed for two years.  The provider noted that the Veteran expressed concern that he would act out against VA.  He was admitted for mood stabilization.  The assessment was major depressive disorder, rule out impulse control disorder.  The provider also noted antisocial traits on Axis II.  On discharge the following day, the Veteran maintained that he was angry about being denied benefits but was not mentally ill.  Acute adjustment disorder resolved was diagnosed.

On VA examination in May 2013, the Veteran's history was reviewed.  During the interview, he expressed anger towards various organizations. He was argumentative and difficult to keep on topic.  He reported that he kept in touch with his ex-wife and other friends, and that he regularly attended church.  The examiner noted that the Veteran otherwise spent the majority of his time at home, due to his limited mobility caused by obesity and chronic knee problems.  He noted the Veteran's report that he had a part time business involving small engine repair.  The Veteran reported that he had recently retired from being a minister at his church for 23 years, and that he was the president of a nonprofit organization.  He described working on a homeless program.  He related that during service, he was never formally charged with disciplinary infractions, but that he clashed with officers because he "showed them up" by being better prepared.  He expressed that he was unfairly discharged from the Navy for being overweight.  He described his experience as a walk-on football player for his college team and noted that he had also been offered a position on the Houston Oilers because he could run a 4.5 second 40 yard dash at 280 pounds.  He noted that he was ultimately turned down by the team because police had tampered with his records and a background check revealed charges against him.  He stated that he had been targeted by the police department because an officer had been jealous of him.  He reported working multiple jobs between 1976 and 2004, and that he was unfairly terminated from most of them.  The examiner noted that in 2005, the Veteran participated in four sessions of a psychoeducational group on the symptoms of depression, where he was noted to be irritable, difficult to redirect, and focused on service connection.  He also noted that in January 2010, the Veteran met with multiple mental health staff at the Lawton, OK VA clinic, focusing the conversation on his frustration with various government agencies denying him benefits as well as on financial stressors.  The diagnosis was personality disorder, not otherwise specified (NOS).  The examiner concluded that the diagnosis did not develop during service and was not the result of service.  He stated that the diagnosis was not caused or aggravated by the service-connected knee disability.  He reasoned that during the interview, the Veteran displayed a pattern of grandiosity and exaggeration of his abilities (e.g., reporting his knowledge of military procedure, reporting that he could have been a professional athlete but for sabotage, indicating his knowledge of the Bible), and reinforced his own "specialness" and drew comparisons between himself and other "special" people (e.g., indicating that he was the president of his own nonprofit organization; suggesting that he understood Timothy McVeigh).  He indicated that the Veteran had unrealistic expectations of his treatment by others (e.g. expecting not to be fired when he was unable to perform a job's duties and believing that VA was working against him to prevent him from receiving his entitled benefits). He concluded that given the Veteran's report and a review of his record, the pattern had occurred throughout his life, and met the diagnostic criteria for personality disorder NOS.  He further noted that while the Veteran had previously reported feeling depressed, he had more often described that feeling as being angry with VA for not increasing his benefits.  He pointed out that during these times, the Veteran had also demonstrated fair motivation, interest in social activities, maintained relationships with others, and had been willing to work towards improving his health.  He indicated that such behavior did not appear to be part of a pattern of symptoms congruent with a diagnosis of depression.  He concluded that based on review of the Veteran's records and his self-report, his emotional problems had remained unchanged regardless of his health conditions, to include obesity and his knee problems.  He stated that those patterns were consistent with prior mental health contacts documented in the VA records and the claims file.

Upon careful review of the record, the Board has concluded that service connection is not warranted for an acquired psychiatric disorder.  While the Veteran has endorsed feelings of depression, and some providers have indicated such a diagnosis, the most probative evidence in this respect is the report of the May 2013 VA examination.  Therein, the examiner concluded that the Veteran displayed a pattern of grandiosity and exaggeration of his abilities indicative of a personality disorder.  He further stated that while the Veteran had reported feeling depressed, he had more often described that feeling as being angry with VA and that during those times, the Veteran also displayed fair motivation, interest in social activities and relationships, and had been willing to work toward improving his health.  He concluded that such behavior did not appear to be part of a pattern of symptoms congruent with a diagnosis of depression.  In assigning high probative value to the VA examiner's conclusions, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file to include the Veteran's history and the diagnoses previously assigned, and discussed the rationale underlying his conclusions.  There is no indication that the examiner was not fully aware of the Veteran's history or that he misstated any relevant fact.  The Board thus finds the VA examiner's findings to be of greater probative value than the diagnoses provided.

In sum, the record demonstrates that there is no acquired psychiatric disorder that is subject to service connection on either a direct or secondary basis.  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to his service-connected knee disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).    He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Evaluation of Knees

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

On VA examination in June 2007, the Veteran reported constant dull aching and throbbing pain in both knees.  He denied weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability and dislocation.  He endorsed constant pain.  He related that he used a walking cane to prevent himself from falling.  He denied incapacitation.  On physical examination, the Veteran's gait was antalgic and limping.  The right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  The left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  Examination of the right and left knees revealed crepitus, but no sign of recurrent subluxation, locking pain or joint effusion.  Range of motion testing revealed right knee flexion to 34 degrees and extension to -2 degrees, with pain at the end of each range.  The left knee had flexion to 30 degrees and extension to -1 degree, with pain at the end of the range.  Ligament stability tests were normal, and the menisci were also normal.  

In an August 2007 rating decision, the RO granted increased 20 percent evaluations for each knee.  The Veteran submitted the instant claim for increase in September 2009.

On VA examination in February 2010, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness, pain and dislocation.  He did not experience heat, redness, drainage, effusion and subluxation.  He reported flare-ups precipitated by physical activity as often as 1 time per day and lasting for 24 hours.  During the flare-ups he experienced difficulty with bones popping.  He reported difficulty with standing, walking, bending and lifting.  He reported the condition had not resulted in any incapacitation.    

Physical examination revealed that the Veteran walked with an antalgic gain.  He did not require crutches, corrective shoes, wheelchair, prosthesis or walker.  Both knees had effusion, weakness, tenderness and guarding of movement but no signs of edema, instability, abnormal movement, redness, heat, deformity, malalignment, drainage or subluxation.  There was locking pain.  

The Veteran had normal extension bilaterally but flexion was limited to 55 degrees on the right with pain beginning at 55 degrees.  Following repetitive motion on the right, flexion was limited to 53 degrees.  The left knee had flexion to 53 degrees with pain beginning at 53 degrees.  On repetitive use, flexion was limited to 51 degrees.  There was no additional limitation of motion on repetitive use on extension.  

With respect to both knees, joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance, incoordination and pain.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were within normal limits for both knees. The left and right knee stability tests were within normal limits for: anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus. There was no subluxation with respect to either knee. 

During his October 2011 hearing, the Veteran testified that he experienced locking of his knees as well as popping.  He also endorsed aching.  He related that he had difficulty climbing the stairs into his house.

In May 2012, the Veteran reported to VA that his knees were locking up.  The Veteran was issued knee sleeves by VA in December 2012.  In April 2013, a VA certified prosthetist/orthotist indicated the Veteran was being seen for evaluation and measurements for knee braces and knee sleeves and noted a diagnosis of knee pain/instability.  

On VA examination in May 2013, the Veteran's history was reviewed.  The Veteran endorsed constant pain averaging 7-8/10 and aggravated by weight bearing and prolonged flexion.  He noted that he was able to walk about one half of a block before having to stop due to knee pain and fatigue in his legs.  He indicated that he was able to climb a flight of stairs, slowly and using the handrail.  He stated that both knees locked up at least once a week, causing him to fall.  He also indicated that his knees gave out, left greater than right, and they would then swell and have increased pain.  He endorsed flare-ups occurring at least twice per week, involving additional pain, swelling, and fatigue.  He also stated that flare-ups prevented him from walking as far as when he was not in a flare-up, and caused additional stiffness and reduced range of motion.  He related that he used a cane occasionally, and that he used braces daily until they were changed recently and caused him more pain.  Range of motion testing on the right revealed 90 degrees of flexion with pain at 30 degrees, and extension to zero degrees with no objective evidence of pain.  On the left, flexion was to 85 degrees with objective evidence of pain at 20 degrees, and extension was to zero degrees with no objective evidence of pain.  Following repetitive use testing, the right knee had 70 degrees of flexion and full extension.  The left knee had 65 degrees of flexion and full extension.  The examiner noted that the Veteran had additional limitation of motion following repetitive use testing and functional loss and functional impairment due to less movement than normal; weakened movement; excess fatigability; pain on movement; swelling; and interference with sitting, standing, and weight bearing.  Muscle strength testing was 5/5 bilaterally.  The x-ray report with respect to the right knee noted there was severe degenerative joint disease with early chondrocalcinosis and significant loss of joint space medially.  There was marginal spur formation involving the tibia, femur and patella.  The joint surfaces were mildly irregular and there was almost a complete loss of joint space laterally at the patellofemoral articulation.  An old avulsion of the anterior superior anterior tibial tubercle was noted and a small suprapatellar effusion was seen.  The x-ray report of the left knee noted chondrocalcinosis with moderately severe degenerative joint disease.  Marginal spur formation was noted at the femorotibial and femoral patellar joint margins.  Hypertrophy and irregularity of the anterior tibial tubercle suggested an old injury and a small suprapatellar joint effusion was present.  The examiner found there was no instability, and no evidence of recurrent patellar subluxation or dislocation.  The diagnosis was osteoarthritis of the knees.  The examiner concluded that additional functional loss on flare-up was consistent with the Veteran's X-rays and physical examination, as well as reports in the medical record.  She estimated that the degree of additional range of motion loss due to pain on use and during flare-ups was 20 degrees, as such was the additional range of motion loss demonstrated on repetitive use testing.  

The Veteran's right knee disability is evaluated as 20 percent disabling pursuant to diagnostic code 5010, for leg flexion limited to 30 degrees.  The left knee disability is evaluated as 20 percent disabling pursuant to diagnostic code 5014-5210, for leg flexion limited to 30 degrees.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.

Diagnostic Code 5014 provides that osteomalacia be rated based on limitation of motion of the affected part, as degenerative arthritis.

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Recurrent subluxation or lateral instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

The current evaluation of the Veteran's right knee disability contemplates the presence of periarticular pathology and painful motion on flexion.  It also contemplates limitation of flexion to 30 degrees.  In order to warrant a higher evaluation, the Veteran's right knee osteoarthritis must approximate the functional equivalent of limitation of flexion to 15 degrees.  Such is not shown by the evidence of record.  Rather, the evidence pertaining to the appeal period reflects that flexion was limited, at worst, to 53 degrees by pain on examination in February 2010.  On examination in May 2013, flexion was limited to 90 degrees with pain beginning at 30 degrees and to 70 degrees on repetitive use.  Extension was normal, to zero degrees, bilaterally on both examinations.  

The current evaluation of the left knee also contemplates the presence of periarticular pathology and painful motion on flexion, with limitation of flexion to 30 degrees.  To warrant a higher evaluation, the disability must approximate the functional equivalent of limitation of flexion to 15 degrees.  Such is not shown by the evidence of record.  Rather, the evidence pertaining to the appeal period reflects that flexion was limited to 51 degrees on repetitive use testing in February 2010 and to 85 degrees with pain at 20 degrees in May 2013, and to 65 degrees on repetitive use.  Extension was normal, to zero degrees, bilaterally on both examinations.  

The Board has also considered whether there is any basis for assignment of separate ratings based on instability or recurrent subluxation; however, the most probative evidence of record does not reflect that the Veteran has instability or recurrent subluxation.  While the Veteran is competent to report symptoms, the most probative evidence as to whether the service-connected disability is manifested by lateral instability or subluxation is the assessment of the VA examiners.  The examiners specifically assessed the Veteran for instability and subluxation and found such was not present.  These conclusions based on assessment are entitled to greater probative weight than the VA prosthetist/orthotist's record noting a diagnosis of instability, as there was no indication that diagnostic testing or other assessment was performed.  Thus, a separate rating on this basis pursuant to Diagnostic Code 5257 cannot be assigned.  Moreover, while the Veteran has reported locking, there is no evidence of a dislocated semilunar cartilage or surgery such that a separate rating would be warranted under Diagnostic Codes 5258 or 5259.  Moreover, ankylosis is not shown.  

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of the Veteran's pain.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, fatigue, lack of endurance and incoordination.  The Veteran has reported flare-ups, and the examiners have provided information concerning the Veteran's additional limitation of motion on repetitive use and on flare-ups.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations currently assigned are appropriate.  Moreover, a separate rating for extension of either knee is not warranted as the Veteran does not have limitation of extension to 10 degrees, even upon consideration of the DeLuca factors as discussed above.

      Extraschedular Consideration - Knees

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to include any interference with employment.  In particular, he has pain and tenderness, as well as limitation of motion.  The knee disability rating categories by their general nature contemplate any possible knee symptomatology; therefore, it cannot be said to not contemplate this Veteran's symptoms. 

In short, there is nothing in the record to indicate that the Veteran's right knee disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

	Temporary Total Ratings

The Veteran claims entitlement to a temporary total rating for treatment of his service-connected bilateral knee disability while he was hospitalized in June and July 2010 for cellulitis, pursuant to criteria under 38 C.F.R. § 4.29 and § 4.30. 

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2014).  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 C.F.R. § 4.29(b).

A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2014).

 VA treatment records show that the Veteran presented at a VA outpatient clinic on June 7, 2010 and assessed with cellulitis of the right thigh.  He was transferred by ambulance to the Oklahoma City VA Medical Center (VAMC) and treated for cellulitis.  A June 8, 2010 ostomy wound nurse consultation notes various findings referable to the Veteran's lower extremities.  It was specifically noted that he had a right anterior upper thigh/groin wound and skin changes consistent with chronic venous stasis.  

On occupational therapy consultation on June 11, 2010, the Veteran discussed his ability to act independently with respect to activities of daily living.  The prior medical history included mention of cellulitis, depression, and osteoarthritis, but made no specific mention with respect to the Veteran's knees.  

A history of Osgood Schlatter's disease is noted in a June 16, 2010 geriatric history and physical note.  However, the Veteran had no particular complaints with the exception of wanting his wound to heal so he could return to independent living.  

A June 22, 2010 geriatric progress note recorded on the occasion of the Veteran's transfer to rehabilitation, indicates that the Veteran had no particular complaints.  The Veteran expressed his belief that his elevated blood pressure was related to pain, but noted that Lidocaine patches were effective.  Notably, this is the first mention of use of Lidocaine patches in the records pertaining to this hospitalization.  Moreover, while nearly each entry in the record during his hospitalization included a medication list, Lidocaine patches are not mentioned until June 22, 2010.

During his October 2011 hearing, the Veteran asserted that he received daily treatment for his knees during his hospitalization in June and July 2010, which was approximately 42 days.  

The Board further notes that cellulitis is not a service connected disability; the only disability for which service connection has been granted is that of Osgood Schlatter's disease.  

As the evidence of record shows that the June 2010 through July 2010 hospitalization was for a nonservice-connected disability, a temporary total disability rating cannot be granted on the basis of that treatment.  Moreover, while the Veteran received treatment for his service-connected knee disability during his hospitalization, the record does not support a finding that he received 21 consecutive days of treatment for the disability, as required by § 4.29(b).  Thus, a total rating is not warranted under § 4.29.

With respect to whether a temporary total rating is warranted under § 4.30, the Board observes that the Veteran did not receive treatment for his service-connected knee disability requiring convalescence, such as surgery or immobilization by cast.  Therefore, a total rating under this provision is also not available.  

In consideration of the foregoing, the Veteran's claim of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 and/or § 4.30 must be denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.





ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, is denied.

Entitlement to an evaluation in excess of 20 percent for Osgood Schlatter's disease with degenerative arthritis of the right knee is denied.

Entitlement to an evaluation in excess of 20 percent for Osgood Schlatter's disease with degenerative joint disease of the left knee is denied

Entitlement to compensation under 38 C.F.R. § 4.29 for a service-connected disability requiring hospital treatment or observation in June 2010 is denied. 

Entitlement to compensation under 38 C.F.R. § 4.30 for convalescence purposes is denied. 


REMAND

TDIU

The Veteran seeks a total evaluation based on unemployability.  Notably, his only service-connected disabilities are Osgood Schlatter' s disease of the bilateral knees, with 20 percent evaluations for each, resulting in a total evaluation of 40 percent.  

During his October 2011 hearing, the Veteran testified that he had been unemployed since 2003 or 2004.  He further testified that he had been involved with his church as a minister, but left that position because he could not obtain appropriate clothing.  He noted that he had been a licensed minister since 1991.

On VA examination in May 2013, Veteran reported that he had worked since 1991 as a minister for his church, and that he also ran a nonprofit organization.  As it is unclear whether the Veteran has had substantially gainful employment since 2008, clarification is required.

Service Connection for Obstructive Sleep Apnea

Review of the record reveals that service connection for OSA was denied in a June 2014 rating decision and that the Veteran submitted a notice of disagreement in June 2014.  A statement of the case was issued in November 2014, and the Veteran perfected his appeal in November 2014.  In his substantive appeal, the Veteran requested a videoconference hearing before the Board.  

The requested hearing should be scheduled on the issue of service connection for OSA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide a comprehensive work history, to include any salary received for his work as a minister and president of a nonprofit organization, since 2008.

2.  After undertaking any additional development that is deemed warranted, readjudicate the TDIU claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decisions remain adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

3.  Schedule the Veteran for a videoconference hearing before the Board on the issue of entitlement to service connection for sleep apnea.  After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action on this issue, but should return the claims folder to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


